El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Héctor Rivera Rivera fue acusado ante el Tribunal Superior, Sala de San Juan, del delito de homicidio involuntario. Art. 86 del Código Penal, 33 L.P.R.A. sec. 4005. Un Jurado rindió veredicto de culpabilidad y el tribunal lo sentenció a cumplir un (1) año y tres (3) meses sujeto al régimen de sen-tencia suspendida.
*741En apelación cuestiona la suficiencia de la prueba y el no haberse brindado cierta instrucción al Jurado. Expongamos los hechos creídos por dicho cuerpo de juzgadores, según surgen de la prueba testifical y documental desfilada.
í — I
El 15 de mayo de 1986, aproximadamente a las 10:15 A.M., la joven Ana Rosa González Vélez acudió a la farmacia Family Drug a comprar el medicamento conocido como sulfa para utilizarlo en una erupción que tenía entre los muslos. La cajera, Sra. Carmen Santos, la refirió al recetario. Allí, Ana Rosa le pidió la sulfa al apelante Rivera Rivera, práctico de farmacia. Este le preguntó el uso propuesto y ella le ex-plicó. Entonces Rivera Rivera se dirigió al área de la farma-cia en que de ordinario se encontraba el polvo sulfa, tomó un frasco, extrajo dos (2) cucharaditas que puso en un sobre plástico y lo rotuló “Polvo Sulfa Para Uso Externo”. Al ha-cerlo no miró la etiqueta del frasco ni se percató de la cala-vera y, por ende, de que su contenido era sulfato de estric-nina.(1)
Acto seguido, lo entregó a Ana Rosa. Ella regresó a su residencia donde su madre, la Sra. Carmen D. Vélez, se lo aplicó en la erupción. Una vez aplicado, Ana Rosa sintió la boca seca, se puso cianótica y comenzó a tener convulsiones. Como a las 10:30 A.M. su madre, acompañada de su otra hija Luz, la llevó al dispensario J.J. Antón en Río Piedras. La atendió el Dr. Orlando Rodríguez Hernández. Ana Rosa llegó muy excitada. La acostaron en una camilla. Debido a que el examen reveló que tenía taquicardia, le hicieron un electro-cardiograma. Luego le inyectaron diez (10) miligramos de Valium. Se tranquilizó y la mantuvieron bajo observación.
*742Después del mediodía, el doctor Rodríguez Hernández auto-rizó a la señora Vélez a llevarla a la casa. Ana Rosa salió caminando del dispensario. Una vez regresaron, Ana Rosa se acostó en su cama.
Mientras tanto, en la farmacia Family Drug —entre las 12:00 A.M. a 12:30 P.M.— su propietario, el Farmacéutico Ledo. Eloy Ramos, en unión a Rivera Rivera comenzaron a guardar en sus respectivos anaqueles los frascos de medica-mentos que estaban sobre el mostrador. En el proceso, el licenciado Ramos cogió un frasco, lo miró e inmediatamente le preguntó a Rivera Rivera: “¿Héctor qué es esto?” Este le indicó que era polvo de sulfa que había despachado por la mañana a una cliente. El licenciado Ramos le señaló que no era sulfa. Rivera Rivera volvió a insistir en su contenido y afirmó que lo acababa de coger de los químicos. Al inquirir del licenciado Ramos, éste le dijo que era sulfato de estric-nina. Rivera Rivera cuestionó quién lo había puesto allí.
Ante esta situación, el licenciado Ramos ordenó al ape-lante Rivera Rivera y a la cajera señora Santos que salieran a buscar la cliente. Rivera Rivera trató sin éxito y regresó a la farmacia. Sin embargo, la señora Santos localizó la resi-dencia de Ana Rosa. Llamó varias veces hasta que la señora Vélez la atendió y le manifestó preocupación por el estado de salud de su hija Ana Rosa. Por esta razón no podía acompa-ñarlas y ambas optaron por ir a la farmacia. Allí, el licen-ciado Ramos habló con la señora Vélez. Le entregó una crema para ponérsela a su hija con la indicación de que le lavara bien el área antes de aplicarla y que, de ser necesario, la llevara a un médico. La señora Vélez le entregó al licen-ciado Ramos el remanente del polvo y éste le indicó que ya había regañado al muchacho que lo había vendido. La señora Santos, en unión a la señora Vélez, retornaron a la casa. Cuando arribaron Ana Rosa había fallecido.
Como resultado, se practicó la correspondiente investiga-ción. La autopsia reveló que su muerte fue debido a envene-*743namiento por estricnina. Posteriormente se sometió una de-nuncia contra Rivera Rivera y contra el licenciado Ramos por asesinato en primer grado. En vista preliminar se deses-timó la denuncia contra el licenciado Ramos, pero se deter-minó causa probable por homicidio involuntario contra Rivera Rivera. Recayó la sentencia que motiva esta apelación.
) — I I — I
Analizaremos conjuntamente los dos (2) primeros señala-mientos:
Erró el Tribunal Superior, Sala de San Juan, al declarar culpable al acusado del delito de Homicidio Involuntario, en ausen-cia de prueba suficiente que justifique o no el fallo emitido.
Erró el Tribunal de Instancia al evaluar la prueba desfilada y al determinar que la misma es suficiente para vencer la pre-sunción Constitucional de Inocencia. Alegato- del apelante, págs. 4-5.
No tiene razón el apelante Rivera Rivera al cuestionar la suficiencia de la prueba para sostener el veredicto de homici-dio involuntario. Veamos.
Nuestro Código Penal tipifica este delito en el Art. 86, primer párrafo. Lee:
Toda persona que obrando con negligencia o que al realizar un acto ilegal que no constituyere delito grave, ocasionara la muerte a otra, será sancionada con pena de reclusión por un término fijo de un (1) año y ocho (8) meses. (Énfasis suplido.) 33 L.P.R.A. see. 4005.
Por su parte, el Art. 14 del mismo código reconoce, como forma de culpabilidad, la negligencia criminal, que se manifiesta “por las circunstancias relacionadas con el delito, la capacidad mental y las manifestaciones y conducta de la persona”. (Énfasis suplido.) 33 L.P.R.A. sec. 3061.
A su vez, el concepto de negligencia criminal lo define el Art. 16 del Código Penal como aquél producto de un acto *744“delictuoso sin quererlo, por imprudencia o descuido, o falta de circunspección o impericia o por inobservancia de la ley”. (Énfasis suplido.) 33 L.P.R.A. sec. 3063.
Lo expuesto pone de manifiesto que los elementos esenciales del delito de homicidio involuntario, en esta modalidad, son la acción negligente del acto y, como resultado, la muerte de un ser humano. Al respecto, la Prof. Dora Nevares-Muñiz nos ilustra:
Muerte Causada por Negligencia. Bajo esta modalidad del homicidio involuntario los elementos constitutivos son la ocu-rrencia de una muerte a consecuencia de los actos u omisiones negligentes del sujeto activo.
El Código Penal, ed. 1974, define la negligencia en su ar-tículo 16. Esa definición recoge las distintas modalidades de la culpa típica de la tradición civilista bajo el nombre genérico de negligencia. Así, la negligencia puertorriqueña con sus mo-dalidades de imprudencia, descuido, impericia, falta de atención, inobservancia de leyes y reglamentos, equivale a la culpa civilista.
En el contexto del delito de homicidio involuntario, el ele-mento típico de la negligencia se puede dar de una o varias de las anteriores formas. Se trata de aquella conducta que se aleja del cuidado, atención, prudencia y pericia, que se es-pera del hombre prudente y razonable en igualdad de cir-cunstancias. Además, el acto puede revestir la forma de una acción o de una omisión. Véase La Fave & Scott, 591. (Én-fasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, San Juan, Ed. Rev. C. Abo. P.R., 1986, págs. 147-148.
Este ámbito operacional penal cubre al farmacéutico. En lo concerniente a su actividad, Francisco Rico-Pérez expone que su responsabilidad trasciende la civil y disciplinaria, y alcanza la penal. “[E]sta castiga, de modo general, la impru-dencia, que comprende la negligencia, ligereza o irreflexión, de las cuales se haya producido algún daño, aunque no haya habido intención maliciosa....” (Énfasis suplido.) F. Rico-*745Pérez, La Responsabilidad Civil del Farmacéutico, Madrid, Ed. Trivium, 1984, pág. 35. Dicho autor certeramente señala:
En Derecho Penal se considera como falta el causar un mal a las personas por simple imprudencia o negligencia, y que, si mediare malicia, constituiría delito. La imprudencia temera-ria se caracteriza por la irreflexión, ligereza o negligencia inexcusable, por el olvido de las precauciones que aconseja la más vulgar prudencia (Sentencias de 15 de octubre de 1931 y 10 de junio de 1936).
La imprudencia punible exige los siguientes requisitos:
1o. Una acción u omisión voluntaria, no maliciosa.
2o. Que esta acción haya producido un mal efectivo y con-creto.
3o. Que este mal hubiera sido previsible, evitable me-diante el empleo de una ordinaria diligencia (Sentencias de 7 de octubre de 1933, 4 de julio de 1934 y 7 de enero de 1955).
4o. Que esta acción se halle ligada por una relación natural de causalidad a un mal efectivo típicamente definido en la ley como delito ^Sentencia de 18 de mayo de 1891).
También se comprende en la falta, la negligencia inexcusable u olvido de ordinarias precauciones que aconseja la más vulgar prudencia para evitar los riesgos que llevan consigo ciertos actos u operaciones del arte farmacéutico, como: fór-mulas magistrales, análisis-clínicos, etc. (Sentencia de 11 de octubre de 1898). (Énfasis suplido.) Rico-Pérez, op. cit., pág. 36.
HH HH HH
En el caso de autos están presentes todos los elementos aludidos. Del propio testimonio del apelante Rivera Rivera se desprende el acto negligente que provocó la muerte de Ana Rosa. Rivera Rivera dejó al lado toda su experiencia previamente acumulada al despachar la estricnina de modo inexcusable, observando solamente una simple rutina cuyo único criterio fue la ubicación regular de los medicamentos.
Si bien la prueba demostró que el frasco y polvo amarillo de la estricnina eran idénticos al de la sulfa, aquél *746tenía el ominoso símbolo de la calavera, que clara y aparen-temente anunciaba su contenido venenoso. Rivera Rivera ad-mitió que cuando tuvo el frasco en sus manos no leyó su eti-queta. Lo elemental de esa sencilla gestión configura y agrava correlativa y proporcionalmente, por omisión, su res-ponsabilidad penal.
Descansó en su ubicación y que el polvo sulfa y la estricnina eran en apariencia idénticos. Precisamente esas características comunes, las cuales Rivera Rivera conocía, exigían un cuidado mayor. Su actuación trascendió los límites de la prudencia mínima que debe acompañar tan delicada tarea. Despachar un medicamento únicamente a base de apariencia similar del envase y de la sustancia, sin constatar su etiqueta, constituye grave negligencia criminal. El alto riesgo que conlleva para la salud humana el despacho de medicamentos exige la adopción de todas las debidas precauciones, entre las cuales se destaca, como medida inicial —básica y cautelar— examinar su rotulación. Véase Ley de Reforma Integral de los Servicios de Salud de Puerto Rico, Ley Núm. 11 de 23 de junio de 1976, según enmendada, 24 L.P.R.A. sec. 3001 et seq.
> HH
En su alegato, Rivera Rivera invoca a su favor Pueblo v. Castañón Pérez, 114 D.P.R. 532 (1983), y Pueblo v. De Jesús Colón, 119 D.P.R. 482 (1987). Aduce que la negligencia que da fundamento a una convicción por homicidio involuntario debe reflejar elementos intencionales. No estamos de acuerdo. Su contención entremezcla erróneamente uno de los elementos diferenciadores del homicidio involun-*747tario y el de mutilación. Según el Art. 96(2) del Código Penal, 33 L.P.R.A. sec. 4033, la mutilación exige los elementos de ilegalidad y malicia. Este último término (malicia) significa “la comisión de un acto dañoso, intencionalmente . . .”. Art. 7(19) del Código Penal, 33 L.P.R.A. sec. 3022(19).
En contraste, hemos visto que el homicidio involuntario no requiere la intención como elemento. Precisa negligencia y la muerte de un ser humano. Ello explica por qué en Pueblo v. De Jesús Colón, supra, pág. 490, resolvimos que para “configurar el delito de mutilación mientras se conduce un vehículo de motor tiene que alegarse y probarse que el acto fue intencional. Si la prueba demuestra que el acto fue negligente no procede una convicción por el delito de mutilación”. (Énfasis suplido y escolio omitido.)
V
Erró el Tribunal de Instancia al negarse a impartir instruc-ciones al jurado sobre el Artículo 11.020 del Título 26 de LPRA, Código de Seguro, cuando la prueba desfilada y admi-tida estableció que la Puerto Rico American Insurance había compensado económicamente a los familiares de la persona que resultó muerta en este lamentable incidente. Alegato del apelante, pág. 8.
Rivera Rivera, en lo pertinente —en vista de que la Puerto Rico American Insurance Co., aseguradora de la far-*748macia y de su propietario licenciado Ramos, por transacción civil compensó en $70,000 a los familiares de Ana Rosa— pidió la instrucción siguiente:
Dispone el Artículo 11.020 del Código de Seguros de Puerto Rico lo siguiente: “No se asegurará a una persona contra las consecuencias penales de un delito”.
La prueba desfilada en este caso justifica esta instrucción. De haber surgido de la investigación realizada por la Compa-ñía aseguradora en este caso que hubo mano criminal en los hechos, dicha Compañía podía y tenía que negar la cubierta de dicha póliza.
Fundamenta este señalamiento en nuestras decisiones en Morales Garay v. Roldan Coss, 110 D.P.R. 701 (1981), y en Pagán Caraballo v. Silva, Ortiz, 122 D.P.R. 105 (1988), expositivas del deber de cubierta y representación legal de una aseguradora en reclamaciones civiles por muerte y aborto. En síntesis aduce que esa compensación era demostrativa de que su negligencia era civil y no criminal, y que según esa tesis el Jurado pudo haberlo absuelto. Tampoco tiene razón.
En primer lugar, por su carácter civil, la jurisprudencia citada no es definitoria de los perfiles de negligencia en el delito de homicidio involuntario. Segundo, nuestros pronun-ciamientos en ambos casos no apoyan su proposición.(3) Y *749tercero, la instrucción sobre la defensa consignada en el Art. 11.020 del Código de Seguros, 26 L.P.R.A. sec. 1102, no era pertinente en la presente causa penal. La transacción y com-pensación que recibieron los familiares de Ana Rosa no era ni podía constituir impedimento para el Estado procesarlo criminalmente. La responsabilidad civil de la farmacia y de su dueño estaba predicada en otra normativa.
Por último, cabe señalar que el Jurado tuvo conocimiento de esa transacción y aun así lo encontró culpable.

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Rebollo López emitió opinión concurrente, a la cual se une el Juez Asociado Señor Hernán-dez Denton.
—O—

 Su carácter tóxico y mortalmente peligroso no se discute. A. Goth, Goth’s Medical Pharmacology, 12da ed., San Luis, Ed. C.V. Mosby Co., 1988, pág. 304.


 Lee:
“Toda persona que ilegal y maliciosamente privara a otra de un miembro de su cuerpo, o lo mutilare, desfigurare o inutilizare, o le cortare o mutilare la len-gua, sacare un ojo, sacare [sic] la nariz, oreja o labio, desfigurare su rostro o alterare permanentemente la apariencia de su rostro o inutilizare permanente-mente su capacidad para oír, ver o hablar, será sancionada con pena de reclusión por un término fijo de doce (12) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de quince (15) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de ocho (8) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión establecida, o ambas penas.” 33 L.P.R.A. see. 4033.


 En Morales Garay v. Roldán Coss, 110 D.P.R. 701, 707-708 (1981), dijimos que la aseguradora, si bien estaba “excusada de proveer defensa legal por las alegaciones de la demanda original en que se imputaba al asegurado haber causado una muerte por asesinato frío y deliberado, perdió su excusa una vez enmendada la demanda y alegados los hechos de muerte accidental que resulta-ron finalmente probados en la estimación de la evidencia por el juzgador y que califican la conducta del demandado en relación con el causante de los deman-dantes como una de negligencia sin intención criminal”.
Posteriormente, en el caso Pagan Caraballo v. Silva, Ortiz, 122 D.P.R. 105, 114 (1988), sostuvimos el deber de representación legal ante una demanda por un médico que alegadamente practicó un aborto ilegal a una niña de catorce (14) años a base de que dos (2) años más tarde la demanda también fue enmendada para alegar que el aborto se practicó negligentemente.